Citation Nr: 1313682	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  05-32 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.

2.  Basic eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from April 19, 1988 to June 9, 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision issued by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for TDIU, specially adapted housing and a special home adaptation grant.

In September 2010, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Videoconference hearing.  A hearing transcript has been associated with the claims file.

In November 2010, the Board, in part, remanded the Veteran's claims for TDIU and for assistance in acquiring specially adapted housing or a special home adaptation grant to the Appeals Management Center (AMC) for additional development.  After accomplishing further action, the AMC continued to deny the claims (as reflected in the April 2012 supplemental statement of the case (SSOC)) and returned the matters on appeal to the Board for further consideration.

Subsequent to the issuance of the April 2012 SSOC, the Veteran submitted additional evidence in support of his claims.  The Veteran's representative waived consideration of any evidence received after the issuance of the April 2012 SSOC by the agency of original jurisdiction (AOJ) in April 2012.

In August 2012, the Veteran appears to raise a claim of entitlement to special monthly compensation based on housebound status.  This claim does not appear to have been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the AMC in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board finds it necessary to remand the claims on appeal for additional development.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2012).

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extraschedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation and Pension Service.   Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

In its November 2010 remand, the Board noted that the Veteran did not currently meet the statutory guidelines for an award of TDIU on a schedular basis but noted that it had awarded service connection for an additional disability and had restored a higher rating for an existing service-connected disability.  The Board instructed that the claim for TDIU was to be revisited and readjudicated in light of these changes as the Veteran could potentially satisfy the schedular criteria for TDIU once these disabilities were rated by the AOJ.  However, the Board also directed that the claim for TDIU must be referred to the Director, Compensation and Pension Service for appropriate action in the event that the Veteran still did not satisfy the schedular criteria after such a rating had been conducted.

A November 2011 rating decision issued by the AMC implemented the Board's November 2010 decision, including awarding an initial rating for two service-connected disabilities and restoring a previous rating.  The Veteran's combined disability rating was calculated as 50 percent; this combined disability rating does not satisfy the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  The AMC subsequently considered whether TDIU was warranted on an extraschedular basis in its March 2012 and April 2012 SSOCs, however, it determined that there were no exceptional factors or circumstances which warranted referral to the Director of the Compensation and Pension Service.  The AMC did not address the Board's remand directive instructing that such a referral was to occur in the event that the Veteran did not satisfy the schedular criteria.  The Board notes that such a referral is required as it is precluded from awarding TDIU on an extraschedular basis in the first instance.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the United States Court of Appeals for Veterans Claims (Court) held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, these matters must be remanded to ensure compliance with the Board's previous remand, namely referral to the Director of the Compensation and Pension Service for consideration of TDIU on an extraschedular basis.

As indicated in its November 2010 remand, the claim for assistance in acquiring special home adaptation or a specially adapted housing grant is intertwined with the claim for TDIU as such a grant requires the Veteran to be rated as permanently and totally disabled due to service-connected disabilities.  The Veteran is not currently rated as permanently and totally disabled due to service-connected disabilities but the award of a TDIU on an extraschedular basis may satisfy that requirement.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). As the claims should be considered together, it follows that, any Board action on the claims for assistance in acquiring specially adapted housing or a special home adaptation grant, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well. 

In addition, the Veteran submitted a February 2013 letter from VA's Vocational Rehabilitation services indicating that it was not reasonable to expect him to be able to train or get a suitable job.  It does not appear that the Veteran's VA Vocational Rehabilitation folder has been associated with the claims file.  As these records are pertinent to this appeal, on remand, the AOJ should associate the Veteran's VA Vocational Rehabilitation folder with the claims file.
 
Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's VA Vocational Rehabilitation folders and associate these documents with the claims file.  All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  Following the receipt of the Veteran's VA Vocational Rehabilitation folder(s), forward the Veteran's claim for TDIU on an extraschedular basis to the Director of Compensation and Pension Service for consideration of entitlement to a total rating based on unemployability on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).

3.  Following that action, the claim for assistance in acquiring specially adapted housing or a special home adaptation grant must also be readjudicated.  If the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded the opportunity to respond to the SSOC before the claims files are returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

